DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled 

Regarding claim 18, the amount of direction provided by the inventor is lacking and not enabled, for example the phrase “…in response to a disappearance of a counter control pulse that is the last to be emitted or the last emitted, the pulse width is reduced during active damping…” is unclear as to how the pulse width is reduced if there is a disappearance to the pulse. Furthermore the applicant’s specification is silent to how the pulse width is reduced since there is no pulse (disappearance) as stated in the claim limitation. Henceforth the claim is lacking direction or guidance in a way to clearly enable one of ordinary skill on the art to recreate the invention without the use of undue experimentation. Furthermore the invention as claimed has multiple possible combinations, in claim 18 there are 2 different possibilities present, A: damping energy is further determined or adapted and B: specifying or adapting a pulse, thus there are 4 possible combinations present in claim 18 and no specific or clear direction or guidance is provided to which combination is being used in applicant discloser. The quantity of experimentation needed to make or use the invention based on the content of the disclosure is indefinite and unclear because of the 4 possible combinations present in claim 18 and no specific or clear direction or guidance is provided to which combination is being used in applicant discloser. Thus undue experimentation would be required in order to find the best/specific combination required to recreate the invention as claimed.

Regarding claim 21, the breadth of the claim is indeterminate, for example the phrase “…a predefined threshold value is not reached” is not in any way defined. What threshold value is being addressed? It is unclear what is being evaluated with this “a predefined threshold value is not reached” and thus the metes and bounds of the invention are left ambiguous. Henceforth it is unclear how the specification enables one skilled in the art to which it pertains, or with which it is and an oscillation element, thus it is unclear if this oscillation element is the same as the oscillation signal or envelope and if the oscillation signal is incorporated in the envelope. Thus undue experimentation would be required in order to find the best/specific combination required to recreate the invention as claimed.
The same rejection applies to Claim 22 mutatis mutandis. 
Appropriate correction is required.

Claims 14-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 14, applicant discloses the term “counter control pulses”, however applicant fails to clearly describe what is being defined as “counter control pulses”. Applicants specification is silent to what a “counter control pulses” is and does not define the term in a clear and concise manner. Further the term “counter control pulses” is not a commonly used term in the art. Henceforth the term “counter control pulses
Further regarding claim 14, the phrase “training” is not defined in a clear and concise manner. Further the term “training” is not a commonly used term in the art. Henceforth the term “training” could be interpreted in a manner that is away from the invention resulting in the metes and bounds of the invention being unclear and indefinite.

Regarding claim 20, the phrase “…below a predefined threshold value as a result of minimization and/or optimization” lacks any definition as to how minimization and/or optimization causes amplitude of decay, and the specification is silent on this matter. Furthermore applicant fails to clearly describe what is being minimized and/or optimized thus resulting in the metes and bounds of the invention being unclear and indefinite. 

Regarding claim 21, the phrase “…a predefined threshold value is not reached” is not in any way defined. What threshold value is being addressed? It is unclear what is being evaluated with this “a predefined threshold value is not reached” and thus the metes and bounds of the invention are left ambiguous.

Further regarding claim 21, the phrase “…an integral below an oscillation signal or of an envelope of the oscillation signal of the ultrasound transceiver device, and of an oscillation element of the ultrasound transceiver device…” specifically mentions “…and of an oscillation element of the ultrasound transceiver device…” It is not clear if the applicant is referring to an oscillation element that is an oscillation signal or of an envelope of the oscillation signal or if the oscillation element is something different entirely. Therefore the metes and bounds of the invention are left unclear and indefinite. The same rejection applies to Claim 22 mutatis mutandis.


Dependent claims 15-25 fail to resolve the issues present in Claim 14 listed above. As such, claims 15-25 are summarily rejected. 

Regarding claims 26-28, the rejection of Claim 14 applies mutatis mutandis to Claims 26-28.  

Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 14, the phrase “counter control pulses” is not defined in a clear and concise manner. Further the term “counter control pulses” is not a commonly used term in the art. Henceforth the term “counter control pulses” could be interpreted in a manner that is away from the invention resulting in the metes and bounds of the invention being unclear and indefinite. For purposes of examination the office interprets “counter control pulses” as any electric or sound pulse received or transmitted by a method or device. 


Further regarding claim 14, the phrase “training” is not defined in a clear and concise manner. Further the term “training” is not a commonly used term in the art. Henceforth the term “training” could be interpreted in a manner that is away from the invention resulting in the metes and bounds of the invention being unclear and indefinite. For purposes of examination the office interprets “training” as a control operation. 

Regarding claim 20, the phrase “…below a predefined threshold value as a result of minimization and/or optimization” lacks any definition as to how minimization and/or optimization causes amplitude of decay, and the specification is silent on this matter. Furthermore applicant fails to clearly describe what is being minimized and/or optimized thus resulting in the metes and bounds of the invention being unclear and indefinite. 

Regarding claim 21, the phrase “…a predefined threshold value is not reached” is not in any way defined. What threshold value is being addressed? It is unclear what is being evaluated with this “a predefined threshold value is not reached” and thus the metes and bounds of the invention are left ambiguous. The same rejection applies to Claim 22 mutatis mutandis.

Regarding claims 16-25, claims 15-25 are rejected under the same reasons as claim 14 detailed above and based on the virtue on dependency. 

Regarding claims 26-28, claims 26-28 are rejected under the same reasons as claim 14 detailed above.

Appropriate correction is required.

 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-17, 19-20, 23-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heppekausen (WO 2014166835 A1, All citations provided from machine translation attached).

Regarding Claim 14, Heppekausen teaches an operating method for an ultrasound transceiver device, the method comprising the following steps: alternately operating the ultrasound transceiver device in a transmit mode and in a receive mode. (Abstract, Page.6, Paragraph 4, Page.7, Paragraph 4, Fig.1, 12). 

Heppekausen also teaches subsequently to the transmit mode, actively damping the ultrasound transceiver device by an action of a sequence of counter control pulses. (Page.6, Paragraph 4; Page.8, Paragraph 3, Fig.8, 74, 76, 78, Claim 4, Claim 12). 

Heppekausen also teaches iteratively determining or adapting a phase position of the sequence of counter control pulses via a training in such a way that a measure of a damping 

Regarding claim 15, Heppekausen teaches where the phase position of the sequence of counter control pulses is determined or adapted by specifying or adapting a time interval between an end of a control pulse of the transmit mode that is last to be emitted and a beginning of an immediately following counter control pulse. (Abstract, Page.5, Paragraph 1, Page.2, Paragraph 10, Page.3, Paragraph 8, Page.4, Paragraph 1-2, Claims 3-4, 11-13).

Regarding claim 16, Heppekausen teaches iteratively determining or adapting a damping energy of the sequence of counter control pulses, where the damping energy is determined or adapted by specifying or adapting at least one of a number, a duration or an amplitude of the counter control pulses to be output or output during active damping. (Page.4, Paragraph 3, Page.5, Paragraph 1, Page.6, Paragraph 4-5, Claims 3-4, 11-13)

Regarding claim 17, Heppekausen teaches where the damping energy 98826440.1is 5determined or adapted by specifying or adapting a pulse width of the counter control pulse that is last to be emitted during active damping. (Description, Page.5, Paragraph 1-2, Claim 13).

Regarding claim 19, Heppekausen teaches wherein the measure of the damping success is determined over a time interval from an instant of an end of a last control pulse until an instant an amplitude of oscillation decays below a predefined threshold value. (Abstract, lines 5-9, Page.8, Paragraph 1-2, Claim 9).

Regarding claim 20, Heppekausen teaches wherein the measure of the damping success is determined over a time interval from an instant of an end of a last control pulse until an instant 

Regarding claim 23, Heppekausen teaches where the training is performed: at a 98826440.1 6first start of the ultrasound transceiver device, and/or at a renewed start following an interruption of operation or following an operating pause of the ultrasound transceiver device. (Abstract, Page.4, Paragraph 1-2, Claim 1).

Regarding claim 24, Heppekausen teaches wherein the phase position is readjusted as a damping parameter in a control operation following the training and during operation of the ultrasound transceiver device. (Page.5, Paragraph 1-2, Claims 4, 13) 

Regarding claim 25, Heppekausen teaches where the training and/or a control operation is performed: (i) by specifying or adapting the phase position and/or the damping energy as damping parameters, initially by a coarse adjustment, and/or (ii) by specifying or adapting the phase position and/or the damping energy as damping parameters through interval halving in a search window within a particular parameter range, and/or (iii) by specifying or adapting the phase position and/or the damping energy as damping parameters in a fixed adaptation direction, initially by positive or negative incrementation and, subsequently, by negative or positive incrementation in a search window within the particular parameter range; and/or (iv) by determining and checking a measure of the damping success following each specification or adaptation of the phase position and/or of the damping energy as damping parameters. (Page.5, Paragraph 1-2, Claims 4, 13).

Regarding claim 26, Heppekausen teaches a control apparatus for an ultrasound transceiver device that is configured to operate an ultrasound transceiver device, the control apparatus configured to: alternately operate the ultrasound transceiver device in a transmit mode and in a receive mode. (Abstract, Page.6, Paragraph 4, Fig.1, 12). 

Heppekausen also teaches subsequent to the transmit mode, actively damp the ultrasound transceiver device by an action of a sequence of counter control pulses. (Page.6, Paragraph 4, Fig.8, 74, 76, 78, Claim 4). 

Heppekausen also teaches iteratively determine or adapt a phase position of the sequence of counter control pulses via a training in such a way that a measure of a damping success at least temporarily assumes or approaches an at least locally optimal value. (Page.5, Paragraph 1, Page.6, Paragraph 4-5, Page.8, Paragraph 3, Claims 3-4, 11-13).

Regarding claim 27, Heppekausen teaches an ultrasound transceiver device comprising a control device for an ultrasound transceiver device that is configured to operate an ultrasound transceiver device, the control 98826440.1 7device configured to: alternately operate the ultrasound transceiver device in a transmit mode and in a receive mode. (Abstract, Page.6, Paragraph 4, Fig.1, 12). 

Heppekausen also teaches subsequent to the transmit mode, actively damp the ultrasound transceiver device by an action of a sequence of counter control pulses. (Page.6, Paragraph 4, Fig.8, 74, 76, 78, Claim 4). 

Heppekausen also teaches iteratively determine or adapt a phase position of the sequence of counter control pulses via a training in such a way that a measure of a damping 

Regarding claim 28, Heppekausen discloses an ultrasound transceiver device for recording an environment of the vehicle. (Description, Page.2, Paragraph 2). 

Heppekausen also teaches an ultrasonic transmitter that emits ultrasonic waves which, when they strike an obstacle, are reflected by it and received by an ultrasound receiver (ultrasound transceiver device).

Heppekausen also teaches a control apparatus configured to operate an ultrasound transceiver device, the control apparatus configured to: alternately operate the ultrasound transceiver device in a transmit mode and in a receive mode. (Abstract, Page.6, Paragraph 4-5, Fig.1, 12). 

Heppekausen also teaches subsequent to the transmit mode, actively damp the ultrasound transceiver device by an action of a sequence of counter control pulses. (Page.6, Paragraph 4-5, Fig.8, 74, 76, 78, Claim 4). 

Heppekausen also teaches iteratively determine or adapt a phase position of the sequence of counter control pulses via a training in such a way that a measure of a damping success at least temporarily assumes or approaches an at least locally optimal value. (Page.5, Paragraph 1, Page.6, Paragraph 4-5, Page.8, Paragraph 3, Claims 3-4, 11-13)



Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive. 

Applicant’s amendments to the claims are sufficient to overcome the rejections under 35 U.S.C. 112 (d) of claims 15-18. Accordingly the rejection has been withdrawn.

Regarding applicants arguments on page 6, applicant states “Each of the independent claims has been amended to recite the feature of iteratively determining or adapting a phase position of the sequence of counter control pulses via a training in such a way that a measure of a damping success at least temporarily assumes or approaches an at least locally optimal value. Nowhere does Heppekausen disclose or suggest these features” and “Nowhere does Heppekausen disclose an iterative training with access to an actual phase position of an underlying oscillating element.” Examiner respectfully disagrees, Heppekausen teaches determining the phase position (adapting a phase position) of the periods of the damped decay of the oscillating element of the ultrasound transducer (sequence of counter control pulses). Heppekausen also teaches the phase position of the vibrations of the damped decay signal of the ultrasonic transducer can be determined after a control of the ultrasonic transducer by a single, double or multiple damping pulse by means of the phase position detector and based on which the phase of the damped swinging of the vibrating element the ultrasound transducer can be phase-shifted by at least one further dimming signal of the ultrasound transducer. (See Page.5, Paragraph 1 and Claims 3-4, 11-13)

In response to Applicant’s argument that Heppekausen does not include certain features of Applicant's invention, the limitations on which the Applicant relies (i.e. iterative training with access to an actual phase position of an underlying oscillating element) are not stated in the Nowhere does Heppekausen disclose an iterative training with access to an actual phase position of an underlying oscillating element.” however this is not stated in the claims of the invention.  Furthermore the phrase “training” is not defined in a clear and concise manner as detailed in paragraphs 9 and 18 above. 

Conclusion
The references made herein are done so for the convenience of the applicant. They are in no way intended to be limiting. The prior art should be considered in its entirety.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755. The examiner can normally be reached Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645